Citation Nr: 1332956	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for the residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which assigned an initial rating of 10 for PTSD and an initial noncompensable rating for the residuals of TBI, effective September 17, 2009.  Jurisdiction over the case was subsequently transferred to the RO in Cheyenne, Wyoming, which issued a July 2012 rating decision granting increased ratings of 30 percent and 10 percent respectively for PTSD and the residuals of TBI effective September 17, 2009.  These increases did not satisfy the Veteran's appeal.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran's disability picture is complicated because there can be an overlap in the manifestations of his service-connected PTSD and TBI disabilities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).  

In April 2012, the Veteran was afforded VA examinations to determine the nature and extent of his PTSD and residuals of TBI.  In July 2012, the Veteran was afforded another VA examination to determine the current degree of severity of his TBI residuals.  However, the evidence contained in these reports is contradictory on several points.  With respect to PTSD, the April 2012 examiner provided an assessment that the disability was productive of  "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation," which matches the criteria for a 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  However, on the same examination report the examiner indicated that the Veteran's Global Assessment of Functioning Scale (GAF) score was 45, which indicates a more severe disability picture resulting from PTSD.  

In the April 2012 report the examiner indicated an interpretation of the test scores that stated in "terms of rating head injury, these scores are in the range of mild to moderate."  However, in the July 2013 report the same examiner only indicated mild findings based upon the same test scores.  In light of the conflicting medical evidence, additional examinations are warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to differentiate, to the extent possible, the symptoms associated with the Veteran's PTSD from those associated with the residuals of TBI.  

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the residuals of TBI  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to differentiate, to the extent possible, the symptoms associated with the residuals of TBI from those associated with PTSD.  

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

